IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1333
                               Filed January 23, 2019


IN THE INTEREST OF T.S.,
Minor Child,

S.G., Mother,
       Petitioner-Appellant,

T.A.S., Father,
       Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Daniel L. Block,

District Associate Judge.



       A mother appeals the juvenile court’s decision denying her petition seeking

to terminate the father’s parental rights. REVERSED AND REMANDED.




       Lori L. Nelson of The Sayer Law Group, P.C., Waterloo, for appellant.

       T.A.S., Waterloo, pro se appellee father.

       Timothy J. Luce of Anfinson & Luce, PLC, Waterloo, guardian ad litem for

minor child.



       Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                        2


BOWER, Judge.

       A mother appeals the district court’s decision denying her petition seeking

to terminate the father’s parental rights. We find the father abandoned the child

and termination is in the child’s best interest. We reverse the juvenile court’s

decision.

       I.     Background Facts & Proceedings

       S.G., mother, and T.A.S., father, are the parents of a child, T.S., born in

2012. The parents never married. The parents’ relationship ended in August

2012, several months after the child’s birth, after the father was charged with

domestic abuse assault against the mother. A five-year protective order was put

in place for the mother.

       After the parties separated, the father was convicted of further domestic

abuse assault charges and child endangerment for another child. No custodial

order or request for support has been filed with the court. The father has not seen

or sought contact with the child since 2013.

       The mother has full-time employment and is able to meet all of the child’s

needs. The mother lives near her parents’ home and her brother’s family. In March

2018, the mother established a co-guardianship with her parents to ensure her

child’s future care. The mother is presently engaged to be married.

       In March 2018 the mother filed a petition to terminate the father’s parental

rights. Following nine separate attempts by the mother to serve the petition on the

father, including in person at his home addresses and work address and phone

calls to all phone numbers found, the court authorized notice via publication. The

father did not oppose the petition, appear in court, or otherwise show any interest
                                             3


in maintaining his parental rights. The mother and maternal grandfather testified

at the hearing. The child’s guardian ad litem stated at the close of the hearing that

termination of the father’s parental rights “may be in the child’s best interest.”

       On July 6, the district court ruled the father had abandoned the child—the

father provided no support for the child, had no relationship with the child, and had

not had or sought contact with the child since 2013. The court found the child had

a right to financial support from the father and the father did not pose a threat to

the child; the court ruled terminating the father’s parental rights was “not in the

child’s or the community’s best interests.” The court dismissed the mother’s

petition to terminate the father’s rights.

       The mother filed a motion to reconsider, enlarge, or amend pursuant to Iowa

Rule of Civil Procedure 1.904. The mother provided documentation of the father’s

criminal history including domestic abuse assaults, child endangerment, and

positive drug screens occurring after the parties separated. The court denied the

motion.

       The mother appeals.

       II.    Standard of Review

       Our review in private termination proceedings is de novo. In re G.A., 826

N.W.2d 125, 127 (Iowa Ct. App. 2012). We give deference to the factual findings

of the juvenile court, especially those relating to the credibility of witnesses, but we

are not bound by the court’s findings. In re R.K.B., 572 N.W.2d 600, 601 (Iowa

1998). The grounds for termination of a parent’s rights must be established by

clear and convincing evidence. In re C.A.V., 787 N.W.2d 96, 100 (Iowa Ct. App.
                                          4


2010). Our primary concern in private termination proceedings is the best interest

of the child. Iowa Code § 600A.1 (2018); G.A., 826 N.W.2d at 127.

       III.   Analysis

       A.     Abandonment. Iowa Code chapter 600A provides the exclusive

means for a voluntary termination of parental rights by a parent or prospective

parent. See G.A., 826 N.W.2d at 127 n.1 (quoting In re T.N.M., 542 N.W.2d 574,

576 (Iowa Ct. App. 1995)).

       Section 600A.8(3)(b) provides:

               If the child is six months of age or older when the termination
       hearing is held, a parent is deemed to have abandoned the child
       unless the parent maintains substantial and continuous or repeated
       contact with the child as demonstrated by contribution toward
       support of the child of a reasonable amount, according to the parent’s
       means, and as demonstrated by any of the following:
               (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
               (2) Regular communication with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
               (3) Openly living with the child for a period of six months
       within the one-year period immediately preceding the termination of
       parental rights hearing and during that period openly holding himself
       or herself out to be the parent of the child.

       The phrase, “[t]o abandon a minor child” has been defined as meaning a

parent “rejects the duties imposed by the parent-child relationship, . . . which may

be evinced by the person, while being able to do so, making no provision or making

only a marginal effort to provide for the support of the child or to communicate with

the child.” Iowa Code § 600A.2(19).

       The father here has not maintained substantial and continuous nor repeated

contact with the child through communication, visitation, or any contribution toward
                                          5


the child’s support. We find the father has abandoned the child within the meaning

of section 600A.8.

       B.      Best interest of the child. The Iowa Code specifies requirements

for a biological parent to undertake for the best interest of the child. This includes

the requirement the parent “affirmatively assume the duties encompassed by the

roll of being a parent.” Id. § 600A.1. We consider the child’s physical, mental, and

emotional needs and the parent-child bond in determining the best interest of the

child. In re Q.G., 911 N.W.2d 761, 771 (Iowa 2018). The burden is on the parent

seeking to terminate the other’s rights to show by clear and convincing evidence

the child’s best interest would be advanced by the termination. Id. at 770.

       Here, the mother has shown the father has not demonstrated any interest

in the child, has not made any effort to maintain communication, and has not

maintained any place in the child’s life. See G.A., 826 N.W.2d at 131. The only

support provided by the father consisted of two cans of formula years ago. The

father has not made even a nominal effort to resist this termination. On the other

hand, the mother is self-supporting and has made arrangements for the care of the

child if something should happen to her. Termination of the father’s rights will not

alter the status quo and will protect the future of the child with the only family the

child has known. We conclude termination of the father’s parental rights is in the

child’s best interest.

       REVERSED AND REMANDED.